Citation Nr: 1003628	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-35 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable extraschedular rating 
for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to October 
1992. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

In June 2008 the Veteran testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record.  

This case was previously before the Board in August 2008 and 
June 2009 on which occasions it was remanded for additional 
development.  The requested development has been completed to 
the extent possible and no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's bilateral hearing loss does not present an 
exceptional or unusual disability picture. 


CONCLUSION OF LAW

The evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated September 
2004, March 2006, December 2008 and July 2009.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran first claimed entitlement to service connection 
for bilateral hearing loss in November 1992.  The RO issued 
an October 1993 rating decision denying service connection 
because the Veteran's hearing was within normal limits.  In 
May 2004 the Veteran once again filed a claim for service 
connection for bilateral hearing loss.  An additional VA 
examination was conducted and the RO issued a rating decision 
in February 2005 granting service connection for bilateral 
hearing loss and assigning a noncompensable rating effective 
from May 27, 2004, the day the Veteran filed his claim.  That 
rating decision also granted service connection for bilateral 
tinnitus and assigned a 10 percent rating from that date.  

In April 2005 the Veteran filed a Notice of Disagreement.  A 
Statement of the Case (SOC) was issued in August 2005 and the 
Veteran submitted a Substantive Appeal (VA Form 9) in October 
2005.  A hearing before a Veterans Law Judge was provided in 
June 2008.  Thereafter, in August 2008, the Board remanded 
the Veteran's claim for a more recent VA examination.  The 
requested development was completed and the claim again came 
before the Board.  In its June 2009 decision the Board denied 
the Veteran's claim for a compensable initial rating on a 
schedular basis, but remanded the claim for further 
development on an extraschedular basis.  As such, the Board's 
decision herein will focus solely on whether or not that 
Veteran's service-connected bilateral hearing loss warrants 
referral for an extraschedular rating. 

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1) (2009).  Extraschedular ratings under 38 C.F.R. 
§ 3.3.21(b)(1) are limited to cases in which it is 
impractical to apply the regular standards of the rating 
schedule because there is an exceptional or unusual 
disability picture, with such related factors as frequent 
hospitalizations or marked interference with employment.  The 
Board does not have the authority to assign, in the first 
instance, higher ratings on an extraschedular basis under 
38 C.F.R. § 3.321(b)(1).  When an extraschedular rating may 
be warranted, the Board must refer the case to designated VA 
officials.  Bagwell v. Brown, 9 Vet. App. 377 (1996). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determined whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedular is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected bilateral hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's bilateral hearing loss with the established 
criteria found in the rating schedule for hearing loss shows 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology throughout the rating 
period on appeal.

The Board further observes that, even if the available 
schedular evaluation for the disability is adequate, the 
Veteran does not exhibit other related factors such as those 
provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his bilateral hearing loss.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  While 
the Board acknowledges that a VA examiner found that the 
Veteran would have difficulty communicating in the operating 
room with individuals masked for surgery, there is nothing in 
the record which suggests that the Veteran's bilateral 
hearing loss in and of itself has markedly impacted his 
ability to obtain and/or maintain employment.  While he has 
described difficulty performing his job, he has not set out 
any inability to perform his job or adverse action that has 
resulted because of his difficulty  The examiner further 
stated that the Veteran's communication burden would be 
lessened with directional microphone hearing aids.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture. 

In sum, there is nothing in the record to indicate that the 
Veteran's service-connected bilateral hearing loss causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  The Board has therefore 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted. 


ORDER

Entitlement to a compensable initial extraschedular rating 
for bilateral hearing loss is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


